        Case 2:19-cv-02117-JWL-ADM Document 1 Filed 03/01/19 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF KANSAS

WILLNETTA MILLER,                                        §
                                                         §
                Plaintiff,                               §
                                                         §
        v.                                               §     No. 2:19-cv-02117
                                                         §
CAPITAL ONE BANK (USA), N.A.,                            §
                                                         §
                Defendant.                               §

                                          COMPLAINT

        NOW COMES Plaintiff, WILLNETTA MILLER (“Plaintiff”), by her attorneys, and

hereby alleges the following against CAPITAL ONE BANK (USA), N.A. (“Defendant”):

                                        Nature of the Action

        1.      Plaintiff’s Complaint arises under the Telephone Consumer Protection Act

(“TCPA”), 47 U.S.C. § 227 et seq., and invasion of privacy.

                                      Jurisdiction and Venue

        2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331, 28 U.S.C.

§ 1367, and 47 U.S.C. § 227.

        3.      Venue is proper pursuant to 28 U.S.C. 1391(b)(1) as the conduct giving rise to

this action occurred in this district, as Plaintiff resides in this district and Defendant transacts

business in this district.

                                               Parties

        4.      Plaintiff is a natural person residing in Overland Park, Kansas.

        5.      Defendant is a business entity with headquarters located in McLean, Virginia.
       Case 2:19-cv-02117-JWL-ADM Document 1 Filed 03/01/19 Page 2 of 5




       6.       Defendant acted through its agents, employees, officers, members, directors,

heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers

                                         Factual Allegations

       7.       Defendant has been placing calls to telephone number (913) 940-26XX.

       8.       Telephone number (913) 940-26XX has been assigned to Plaintiff’s cellular

telephone.

       9.       These telephone calls are not for emergency purposes.

       10.      These telephone calls were in connection with an alleged credit card debt.

       11.      The alleged debt arises from transactions which were used primarily for personal,

family, and/or household purposes.

       12.      Upon information and good faith belief, and in light of the frequency, number,

nature, and character of these calls, and based on Defendant’s representations to Plaintiff,

Defendant used an automatic telephone dialing system or artificial or prerecorded voice to call

Plaintiff’s cell phone.

       13.      On or about March 12, 2018, Plaintiff spoke with one of Defendant’s employees.

       14.      Plaintiff instructed Defendant’s employee to stop calling her cell phone for all of

her accounts.

       15.      Defendant continued to use an automatic telephone dialing system to call

Plaintiff’s cell phone after March 12, 2018.

       16.      Plaintiff estimates that between March 13, 2018, and August 26, 2018, Defendant

called her cell phone at least 123 times.

       17.      Defendant did not have Plaintiff’s express consent to use an automatic telephone

dialing system to place these calls.




                                                  2
         Case 2:19-cv-02117-JWL-ADM Document 1 Filed 03/01/19 Page 3 of 5




         18.      Defendant knew that it did not have Plaintiff’s express consent to use an

automatic telephone dialing system to place these calls.

         19.      Defendant voluntarily, knowingly, and/or willfully placed these calls.

         20.      Plaintiff was severely interrupted, unduly inconvenienced, and mercilessly

harassed by Defendant’s unauthorized phone calls.

         21.      As a result of Defendant’s unauthorized phone calls, Plaintiff suffered emotional

distress including anxiety, stress, frustration, shame, lack of sleep, lack of concentration, and fear

of answering her telephone.

                                              COUNT I
                     Defendant Violated the Telephone Consumer Protections Act

         22.      Plaintiff repeats, reiterates and incorporates by reference into this cause of action

the allegations set forth above with the same force and effect as if the same were set forth at

length herein.

         23.      Defendant’s actions alleged supra constitute numerous violations of the TCPA,

entitling Plaintiff to an award of $500.00 in statutory damages for each and every violation

pursuant to 47 U.S.C. § 227(b)(3)(B).

         24. Defendant’s actions alleged supra constitute numerous and multiple knowing and/or

willful violates of the TCPA, entitling Plaintiff to an award of $1500.00 in statutory damages for

each and every violation pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

Defendant willfully used an automatic telephone dialing system to call Plaintiff’s cell phone.

                                               COUNT II
                             Invasion of Privacy – Intrusion Upon Seclusion

   25.         Plaintiff repeats, reiterates and incorporates by reference into this cause of action the

allegations set forth above with the same force and effect as if the same were set forth at length




                                                     3
          Case 2:19-cv-02117-JWL-ADM Document 1 Filed 03/01/19 Page 4 of 5




herein.

    26.      Plaintiff had a reasonable expectation of privacy in her solitude, seclusion, private

concerns and affairs.

    27.      Defendant interfered, physically or otherwise, with the solitude, seclusion and private

concerns of Plaintiff by repeatedly and unlawfully calling Plaintiff’s cell phone without

authorization after she instructed it to stop.

    28.      Defendant’s conduct resulted in multiple intrusions and invasions of privacy, which

would be highly offensive or objectionable to a reasonable person in that position.

    29.      Plaintiff has suffered actual damages as a direct and proximate result of Defendant’s

Intrusion.

                                            Prayer for Relief

          WHEREFORE, Plaintiff prays that judgment be entered against the Defendant for the

following:

          30. Statutory damages of $500.00 for each and every violation of the TCPA pursuant to

                 47 U.S.C. § (b)(3)(B);

          31. Statutory damages of $1500.00 for each and every knowing and/or willful violation

                 of the TCPA pursuant to 47 U.S.C. § (b)(3)(b) and 47 U.S.C. § (b)(3)(C);

          32. Equitable relief to prevent further invasions of Plaintiff’s privacy;

          33. All actual, compensatory, punitive, and other damages to which Plaintiff is entitled;

          34. Award reasonable attorneys’ fees, litigation expenses and costs; and

          35. Any other relief that this Honorable Court deems appropriate.




                                                    4
      Case 2:19-cv-02117-JWL-ADM Document 1 Filed 03/01/19 Page 5 of 5




                                         Respectfully submitted,

Dated: March 1, 2019                     /s/ Nicole Forsythe
                                         Nicole Forsythe, Bar No. 24476
                                         Forsythe Law Office LLC
                                         104 W. 9th Street, #404
                                         Kansas City, Missouri 64105
                                         (816) 730-9120
                                         nicole@forsythelawoffice.com
                                         Attorneys for Plaintiff




                                     5
